Citation Nr: 1612327	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-11 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty for training (ADT) from September 1982 to March 1983 and on active duty from February 2003 to May 2004.  He also served with the Army National Guard of Alabama from August 1982 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August and October 2015, the Board obtained a Veterans Health Administration (VHA) opinion and addendum. The Veteran was provided with a copy of the VHA opinion and addendum, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.  


FINDING OF FACT

Obstructive sleep apnea pre-existed the Veteran's period of active duty, and was not aggravated beyond the natural progress of the disease by his active duty or aggravated during a period of ACDUTRA.


CONCLUSION OF LAW

The criteria for establishing service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in October 2008, prior to the initial December 2008 rating decision.  This notice informed the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was afforded a VA examination in August 2014 to address the etiology of his obstructive sleep apnea.  However, as the examiner provided no rationale for her opinion, it is inadequate and will not be addressed further.  As noted in the Introduction, a VHA opinion and addendum were obtained in August and October 2015.  The VHA expert was familiar with the Veteran's medical history based upon a review of his VA claims file.  The examination report and addendum have been reviewed and are collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran contends that his obstructive sleep apnea, which was diagnosed in December 2002 shortly before his unit was ordered to active duty, was aggravated during active duty service during his deployment to Kuwait from April 2003 to March 2004.  He emphasizes that his sleep apnea "was not bad enough to prevent [him] from deploying," but after returning home he was told he was not deployable and was medically retired due to his sleep apnea.  He also reports he was advised to leave his continuous positive airway pressure (CPAP) machine behind during his deployment to Kuwait.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, the Veteran entered active duty service in February 2003.  A February 2003 Annual Medical Certificate documents the Veteran's reported history of obstructive sleep apnea, but he was not physically examined at this time, or at any point immediately prior to his period of active duty.  Thus, the presumption of soundness does not attach.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet.App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991)).

Moreover, the evidence reflects that the Veteran's obstructive sleep apnea pre-existed his period of active duty service beginning in February 2003, and the Veteran does not contend otherwise.  His Army National Guard treatment records indicate that he was referred to a somnologist, H. W., M.D., in November 2002 for evaluation of severe hypersomnolence.  He reported a long history of excessive daytime sleepiness that had notably increased over the last seven to eight months.  He admitted falling asleep while talking and eating and having difficulty staying awake while driving.  He stated he was aware of awakening two to three times during the night, not feeling rested, having a dry mouth, and having some memory impairment.  He estimated he had gained ten pounds over the last year and admitted to smoking two to three packs of cigarettes per day.  He endorsed snoring and indicated he had been told that he stops breathing when asleep.  The assessment was hypersomnolence and Dr. W. strongly suspected obstructive sleep apnea.  In a January 2003 letter to the Veteran's physician, Dr. W. reported that the results of a December 2002 sleep study revealed profound obstructive sleep apnea and that the Veteran was placed on nasal CPAP due to the severity of the sleep apnea.

The question therefore becomes whether his pre-existing obstructive sleep apnea was aggravated by military service.  Regarding the Veteran's period of active service, a pre-existing disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Here, the Veteran's STRs do not support an increase in sleep apnea symptomatology during the Veteran's active service from February 2003 to May 2004.  The Veteran was deployed to Kuwait from April 2003 to April 2004.  In a March 2004 post-deployment health assessment, he denied currently having or developing at any time during his deployment symptoms such as still feeling tired after sleeping, difficulty breathing, or difficulty remembering.  He indicated that he developed headaches during deployment, but did not have headaches now.  Following review, interview, and assessment, the health care provider noted that referral was indicated for dental concerns only; a pulmonary referral was not indicated.  In a report of medical assessment completed the same day, the Veteran reported that his overall health was the same compared to his last medical assessment or physical examination.  There are no other relevant records for this period.

The VHA examiner, upon review of the Veteran's relevant medical history and his contention that he advised to leave his CPAP behind during his deployment to Kuwait, determined that it was unclear whether the Veteran's sleep apnea underwent any increase during the Veteran's active duty service, due to a lack of a polysomnogram record dating from the immediate conclusion from the Veteran' service.  However, the examiner specifically found that even if the Veteran's sleep apnea had worsened, such worsening was due to the natural progress of the disease.  As rationale, the examiner emphasized that medical literature supports the proposition that military-service required physical training, if anything, is not associated with worsening of sleep apnea, and in fact may improve its severity.  The examiner's conclusion is supported by the complete lack of treatment of sleep apnea symptomatology while the Veteran was on active duty, as discussed above.

To the extent the Veteran alleges aggravation of his sleep apnea during his period of active duty, while he may be competent to attest to an increase of sleep apnea symptoms, the Board affords his contentions in this regard less probative value than the opinion of the VHA expert, coupled with the negative service treatment records. 

Regarding his subsequent National Guard service, the presumption of aggravation is not applicable.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Instead, a National Guardsman seeking service connection for a Guard-related injury or disease must establish that they either became disabled or died from a disease or injury aggravated during a period of active duty for training (ACDUTRA), or became disabled or died from an injury aggravated during a period of inactive duty for training (INACDUTRA).  38 C.F.R. § 3.6.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  Dorland's Illustrated Medical Dictionary, 32nd Ed. (2012).  Sleep apnea is a disease, not an injury, and therefore it must be shown that his sleep apnea was aggravated by a period of ACDUTRA.  See 38 U.S.C.A. § 101(24).  

There are relevant treatment records during the Veteran's National Guard service following his period of active duty.  Specifically, an August 2004 record of medical care notes sleep apnea diagnosed two weeks prior to his mobilization.  A May 2005 medical disposition and physical limitations document listed "[obstructive sleep apnea with] CPAP" among current medical conditions.  In July 2005, the Veteran was placed on physical profile for obstructive sleep apnea and osteoarthritis.  A July 2005 Army National Guard memorandum indicated that the Veteran's obstructive sleep apnea with CPAP use prevented him from meeting medical retention standards.  His record of separation from the National Guard (NGB Form 22) documents that he was "medically unfit for retention."  The Board need not address whether these records demonstrate aggravation, as the Veteran was not on ACDUTRA on any of these occasions.  See Army National Guard Retirement Points History Statement, documenting only INACDUTRA service since May 4, 2004.  Absent any evidence of treatment of sleep apnea during a period of ACDUTRA, aggravation of his pre-existing sleep apnea is not established.

In short, the preponderance of the evidence of record shows that the Veteran's pre-existing sleep apnea was not aggravated beyond its natural progression during active duty or aggravated during a period of ACDUTRA.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


